DETAILED ACTION
Claims 1-6 are allowed.
This office action is responsive to the final office action of 01/06/22.  Claims 1-6 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art does not disclose the image processing unit which includes the claimed image capturing and comparing the one more captured images against one or more reference images with a control unit electrically coupled to the image sensor and to a storage device and comprising a processor and a memory device, in which the comparing includes determining a combined image distance between the one or more captured images and the one or more reference images from a dual path analysis, the dual path analysis comprising a first image analysis based on histograms of image colors and a second image analysis based a one-dimensional power spectral density of a black and white instance of the one or more captured images and the one or more reference images, the one-dimensional power spectral density derived by integrating a Discrete Fourier Transform of a two-dimensional image over annular rings of substantially equal area starting from the center of the two-dimensional image, computing the combined image distance measure by combining an image distance measure generated from the color histograms data with an image distance measure generated from the one-dimensional power spectral density comparison, and applying adjustable weights for each of the first and second paths; and taking an action to affect external to the image processing unit based on the combined image distance from the image comparison.
The closest prior art references of record are Tokuda et al. (US 2013/0149679) and Riefenstein (US 2013/0302483). It is conceded that Tokuda fails to disclose comparing one or more captured images against one or more reference images with a control unit electrically coupled to the image sensor and to a 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761